 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN ANGELO BECKETT, JR.,                       No. 2:18-cv-2655 MCE AC P
12                      Plaintiff,
13           v.                                        ORDER
14    S. BANAAG,
15                      Defendant.
16

17          Plaintiff has filed a motion for extended time to submit the information necessary for the

18   United States Marshal to serve process on defendant S. Banaag. Good cause appearing, IT IS

19   HEREBY ORDERED that:

20          1. Plaintiff’s motion for extended time, ECF No. 27, is GRANTED; and

21          2. Plaintiff shall submit the required service information on or before June 1, 2020.

22   DATED: March 30, 2020

23

24

25

26

27

28
